Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-12-00808-CV

                                         G.G. MEDICAL, INC.,
                                               Appellant

                                          v.
            Shawn ROSENBAUM, Individually and as and as Heir Law of Diane
Shawn ROSENBAUM, Individually and as Heir At Law of Diane Rosenbaum and as Guardian
and Next Friend of Thomas Rosenbaum, a Minor, and Thomas Rosenbaum, Individually and as
                           Heir At Law of Diane Rosenbaum,
                                       Appellees

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-01757
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 31, 2013

REVERSED AND REMANDED

           On June 19, 2013, this appeal was abated to allow the parties to finalize a settlement. On

July 18, 2013, the parties filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. The parties request that the cause be remanded for the entry of a judgment in

conformity with their settlement agreement.

           This appeal is reinstated on the docket of this court, and the parties’ motion is granted. The

judgment of the trial court is reversed without regard to the merits, and the cause is remanded for
                                                                                  04-12-00808-CV


the entry of a judgment in conformity with the settlement agreement. See TEX. R. APP. P.

42.1(a)(2)(B). Costs of appeal are taxed against the parties who have incurred them.

                                                PER CURIAM




                                              -2-